t c memo united_states tax_court robert banat petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition for a determination that r’s failure to abate interest under sec_6404 i r c with respect to petitioner’s and taxable years was an abuse_of_discretion and for an abatement order held p has not established any erroneous or dilatory ministerial acts by r giving rise to the assessment of interest after p was first contacted in writing about the deficiency and before interest was assessed hedy p forspan for petitioner thomas j kerrigan for respondent memorandum opinion halpern judge this case is before the court for review of respondent’s failure to abate interest ’ by notice dated date respondent made his final_determination not to abate interest with respect to petitioner’s and taxable calendar years unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided in brooklyn new york this case was submitted for decision without trial see rule the parties have agreed to a stipulation of facts the stipulation the stipulation with attached exhibits is incorporated herein by this reference certain other exhibits were received into evidence we shall not here repeat the stipulation or recite the contents of the other exhibits we shall however summarize certain facts as an aid to understanding our discussion ' a prior report in this case appears at 109_tc_92 background petitioner filed his federal_income_tax returns for and on date date and date respectively petitioner was contacted in writing with respect to a deficiency in his federal_income_tax liability no later than date he was contacted in writing with respect to a deficiency in his federal_income_tax liability no later than date he was contacted in writing with respect to a deficiency in his federal_income_tax liability no later than date on date with respect to petitioner’s taxable_year respondent assessed an additional tax of dollar_figure and interest of dollar_figure also on date with respect to petitioner’s taxable_year respondent assessed an additional tax of dollar_figure and interest of dollar_figure on date with respect to petitioner’s taxable_year respondent assessed an additional tax of dollar_figure and interest of dollar_figure on date petitioner submitted three form sec_843 claim_for_refund and regquest for abatement the form sec_843 to respondent one each for his taxable years and each claiming an abatement of interest none of the form sec_843 specifies the amount of interest to be abated or the period during which the interest to be abated accrued respondent treated the form sec_843 as claims for abatement of interest as follows claims for abatement of interest taxable_year of deficiency_interest accrual_period amount to dollar_figure to big_number to big_number on date respondent made his final_determination not to abate interest with respect to petitioner’s and taxable calendar years the petition was filed on date discussion in certain circumstances the secretary is authorized to abate interest sec_6404 prior to its amendment by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 read as follows sec e assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment among the amendments made to sec_6404 by the tbor was the replacement in paragraph a and b of the expression in performing a ministerial_act with the expression in performing a ministerial or managerial act tbor sec_301 a emphasis added that amendment however applies only to interest accruing with respect to deficiencies or payments for tax years beginning after date see tbor sec_301 it is inapplicable to this case therefore the secretary’s authority to abate interest in this case is limited to interest on any deficiency attributable in whole or in part to any error or delay by any officer_or_employee of the internal_revenue_service the service in performing a ministerial_act see 112_tc_19 n sec_6404 authorizes this court to determine whether the secretary’s failure to abate interest under section sec_6404 now sec_6404 e was an abuse_of_discretion and if the court so determines to order an abatement under sec_6404 a the secretary has no authority to abate an assessment of interest on a deficiency unless that assessment is attributable in whole or in part to some error or delay by an officer_or_employee without distinction employee of the service in performing a ministerial_act unless the secretary has the authority under sec_6404 e a to abate an assessment of interest on a deficiency we have no authority under sec_6404 to review his failure to abate such interest the regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all in pertinent part sec_6404 provides sec_6404 review of denial of request for abatement of interest -- in general the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest petitioner meets the requirements of sec_7430 a and the action was timely brought prereguisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date therefore as a prerequisite to our reviewing the commissioner’s failure to abate an assessment of interest ona deficiency the taxpayer must show that such assessment is attributable to some error or delay by an employee of the service in performing a ministerial_act see sec_6401 moreover pursuant to the specific language of the last sentence of sec_6404 e any such error or delay must be disregarded unless it occurred after the taxpayer was first contacted in writing about the deficiency since with respect to the assessment of interest on a deficiency the secretary’s authority is to abate the portion of the interest assessment attributable to such error or delay the error or delay must of necessity occur before the assessment of the interest on the deficiency see sec_6404 therefore for each taxable_year for which the taxpayer claims the commissioner abused his discretion in failing to abate the assessment of interest on a deficiency the taxpayer must show not only the assessment of interest attributable to the final_regulation under sec_6404 as issued on date contains the same definition of ministerial_act the final_regulation generally applies to interest accruing on deficiencies or payments of tax for taxable years beginning after date see sec_301_6404-2 proced admin regs some error or delay of an employee in performing a ministerial_act but also that such error or delay occurred after the taxpayer was first contacted in writing about the deficiency and before the interest was assessed petitioner has not made that preliminary showing for any of the years here in guestion petitioner’s brief contains a statement of facts that reiterates the stipulation petitioner has failed to establish concrete incidences of error or delay in performing ministerial acts that gave rise to any assessment of interest petitioner argues that the length of time from the start of respondent’s examination of until the conclusion of respondent’s examination of and automatically establishes that there was an erroneous or dilatory ministerial_act or acts we disagree see 113_tc_145 the mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act the length of time required by petitioner's case was largely a function of the expansion of for each of the taxable years in question the relevant periods during which petitioner must show error or delay in performing a ministerial_act 1ie the period from first written contact to assessment of the interest are as follows taxable_year period to to to respondent’s examination to other years third-party summonses made necessary by petitioner’s difficulties in supplying documentation respondent’s suspicion of civil_fraud and the reopening of the examination at petitioner’s request after it was settled in none of those actions which extended the time of the examination involve ministerial acts by respondent see eg 113_tc_206 the commissioner's decision not to proceed with civil case during criminal_fraud investigation and prosecution was not a ministerial_act petitioner points to a misaddressed letter from respondent to one of petitioner’s representatives as evidence of an error in performing a ministerial_act there was no error by respondent the letter was mailed to an incorrect address provided by petitioner’s representative to respondent the letter was remailed once respondent determined the correct address since petitioner has not established any erroneous or dilatory ministerial acts giving rise to the assessment of interest during the relevant timeframes we conclude that respondent’s failure to abate interest was not an abuse of his discretion decision will be entered for respondent
